UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7052


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

VIVEK SHAH,

                    Defendant - Appellant.



                                      No. 17-7053


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

VIVEK SHAH,

                    Defendant - Appellant.



Appeals from the United States District Court for the Southern District of West Virginia,
at Beckley. Irene C. Berger, District Judge. (5:12-cr-00172-1; 5:13-cr-00127-1;
5:15-cv-07542)


Submitted: November 30, 2018                                   Decided: March 13, 2019
Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Vivek Shah, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Vivek Shah seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing as untimely his 28 U.S.C. § 2255

(2012) motion, and a subsequent order denying reconsideration. The orders are not

appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Shah has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny as moot

Shah’s motion to compel the district court to grant or deny a certificate of appealability,

and dismiss the appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED



                                             3